Citation Nr: 0946464	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-27 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected bronchial asthma, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1983 to August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Procedural history 

The Veteran was originally granted service connection for 
bronchial asthma in a January 1985 rating decision.  A 10 
percent disability rating as assigned.  The Veteran did not 
appeal this decision. 

In a December 1993 rating decision, the RO increased the 
Veteran's service-connected asthma disability rating to 30 
percent.  In June 2000, the assigned disability rating was 
increased to 100 percent. 

In July 2004, the Veteran was scheduled for an examination to 
determine the extent of his service-connected bronchial 
asthma.  After a VA examination was conducted in September 
2004, the RO proposed to reduce the assigned disability 
rating from 100 percent to 30 percent in a November 2004 
rating decision.  The Veteran was informed of the proposed 
reduction by letter dated November 23, 2004.  The rating 
reduction was implemented by an October 2005 rating decision, 
effective February 1, 2006.  The Veteran did not appeal this 
decision.

In January 2006, the Veteran submitted additional medical 
evidence documenting treatment for his service-connected 
bronchial asthma.  This evidence was interpreted as a new 
increased rating claim and, in the above-mentioned March 2006 
rating decision, the RO continued the assigned 30 percent 
disability rating. The Veteran has perfected an appeal of 
this decision.  

In July 2006, the Veteran presented testimony at a personal 
hearing conducted at the RO before a Decision Review Officer 
(DRO).  A transcript of this hearing has been associated with 
the Veteran's claims folder.

In a September 2006 rating decision, the RO increased the 
Veteran's service-connected bronchial asthma disability 
rating to 60 percent effective February 1, 2006.  (The 60 
percent disability rating was assigned effective immediately 
after the Veteran's disability rating was reduced from 100 
percent.)  Since a 60 percent disability rating for asthma 
does not constitute the maximum schedular rating and because 
the Veteran has not withdrawn his appeal of this issue, the 
issue remains in appellate status. See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

Additionally submitted evidence

After the February 2007 supplemental statement of the case 
(SSOC) was mailed to the Veteran, additional evidence in form 
of VA outpatient treatment records were submitted directly to 
the Board.  In November 2009, the Veteran's representative 
specifically waived local consideration of this evidence by 
the RO.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The competent evidence of record demonstrates forced 
expiratory volume (FEV-1) measurements of 48 and 66 percent 
of predicted value and FEV-1/forced vital capacity (FVC) 
measurements of 69 and 71 percent of predicted value post-
bronchodilation.  

2.  Treatment of the Veteran's service-connected asthma 
requires intermittent courses of systemic corticosteroids. 


CONCLUSION OF LAW

The criteria for a disability in excess of 60 percent for the 
Veteran's service-connected asthma have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to an increased rating for 
asthma.  In the interest of clarity, the Board will first 
discuss certain preliminary matters.  The Board will then 
render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

While the Board observes that the Veteran has not been 
informed of the evidentiary requirements for an increased 
rating claim, the Veteran has not been prejudiced by such 
lack of notice.  Indeed, a reasonable person in the Veteran's 
position would be aware of what the evidence must show as he 
has had his disability rating increased and decreased on 
multiple occasions based on medical evidence that 
demonstrated a worsening (or improvement) of his asthma 
disability.  Furthermore, the Veteran had actual knowledge of 
what the evidence must show as he specifically discussed how 
his symptomatology met the criteria for an increased rating 
in the July 2006 hearing.  Moreover, the Board observes that 
the Veteran was provided with the relevant diagnostic 
criteria pertaining to his increased rating claim in the 
August 2006 statement of the case (SOC). See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.)

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a March 20, 2006 
letter, whereby the Veteran was informed that VA would assist 
him with obtaining "any federal records" that he 
identifies.  With respect to private treatment records, the 
letter informed the Veteran that VA would make reasonable 
efforts to obtain private or non-Federal medical records.  
Moreover, the Veteran demonstrated actual knowledge of VA's 
duty to assist him in obtaining evidence during the July 2006 
hearing when the Veteran, his representative, and the 
Decision Review Officer specifically discussed obtaining 
medical treatment records.  Furthermore, the Board observes 
that a reasonable person in the Veteran's position would have 
known what types of evidence he is responsible to submit and 
what types of evidence VA will attempt to obtain.  While not 
pertaining to his present claim, the Veteran was informed in 
a November 2004 and November 2006 notice letter that VA would 
obtain relevant records from any Federal Agency, and that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal Agency.  Furthermore, the August 2006 SOC 
set forth 38 C.F.R. § 3.159 and explained what evidence or 
information he is to provide to the VA and what evidence or 
information VA will attempt to obtain on his behalf.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice consistent with the 
Dingess decision in the above-referenced March 2006 letter 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In addition, the Court has held that an increased 
compensation claim "is a new and separate claim for which 
section 5103(a) preadjudicatory notice is required."  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 42 (2008), vacated 
on other grounds sub. nom. Vazquez-Flores v. Shineski, No. 
2008-7150 (Fed. Cir. Sept. 4, 2009).  The Court has held that 
a notice letter must inform the Veteran (1) that, to 
substantiate a claim, the Veteran must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on the 
claimant's employment; (2) if the veteran is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment 
(such as a specific measurement or test result), the notice 
letter must provide at least general notice of that 
requirement; (3) that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment; and (4) of examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Recently, in reviewing the Court's Vazquez-Flores decision, 
the Federal Circuit found that such notice need not be 
"veteran specific," nor need it inform the claimant of 
alternative diagnostic codes that might be applicable to his 
or her claim or that he or she should submit evidence showing 
that the disability had an impact on his or her "daily 
life." Vazquez-Flores, No.2008-7150, slip op. at 19 
(Fed.Cir. Sept. 4, 2009).

As to first prong of the holding of Vazquez-Flores, as 
discussed above, the Veteran has displayed actual knowledge 
that he must submit evidence showing that his service-
connected disability had increased in severity and the impact 
that increase has had on his daily life.  Specifically, the 
Veteran discussed how his disability impacts his employment 
and displayed an understanding of the need to demonstrate the 
severity of his symptoms during the July 2006 hearing.  

With respect to the second Vazquez prong, the Veteran 
displayed actual knowledge of the ratings criteria during the 
hearing when he argued that his symptoms met the criteria for 
a higher disability rating.  Specifically, the Veteran argued 
that while on medication, he still has regular hospital 
visits and that his medication regimen includes the use of 
steroids.  This demonstrates that the Veteran was aware of 
the Diagnostic Code and how his asthma disability was being 
rated.  

As to the third element, in the March 2006 VCAA letter, the 
RO informed the Veteran that the rating for his disability 
can be changed if there are changes in his condition and that 
depending on the disability involved, VA will assign a rating 
from zero percent to as much as 100 percent.  The letter 
stated that VA uses a schedule for evaluating disabilities 
that is published as title 38 Code of Federal Regulations, 
Part 4.  The RO indicated that it would consider evidence of 
the following in determining the disability rating: nature 
and symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  

With respect to the fourth element, the Board notes that the 
March 2006 VCAA letter advised the Veteran of the type of 
evidence, medical and lay, that may be used in order to 
assign a disability rating.

The Board further notes that the Veteran's representative has 
not alleged that the Veteran has received inadequate VCAA 
notice.  

The Veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private medical records, records from the Social 
Security Administration and provided him with a VA 
examination.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA examination in March 2006 
with an addendum issued in August 2006. This examination 
report reflects that the examiner conducted an appropriate 
physical examination and rendered appropriate diagnoses 
consistent with the remainder of the evidence of record.  
While the Board is aware that the March 2006 VA examiner did 
not review the Veteran's claims folder, the Veteran is not 
prejudiced thereby as the examiner considered the Veteran's 
medical history that is consistent with that contained in the 
claims folder.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009).  The Veteran and his representative have not 
contended otherwise. 

In the September 2009 appellant's brief, the Veteran's 
representative noted that the VA examination was conducted 
more than three years ago and argued that another examination 
is required to accurately assess the current level of the 
Veteran's disability.

There has been submitted no competent evidence by or on 
behalf of the Veteran which suggest that his asthma has 
become worse since the last evaluation.  Nor has the Veteran 
or is representative so indicated.  The Board does not 
believe that the medical evidence of record in this case is 
too old to adequately evaluate the Veteran.  See Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination 
is not warranted based on the mere passage of time].  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in July 2006 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The Veteran's asthma disability is currently rated under 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2009).  Diagnostic Code 
6602 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the diagnosed 
disability in the Veteran's case [asthma].  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and neither the 
Veteran, nor his representative, has requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the Veteran is appropriately rated under Diagnostic Code 
6602.



Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6602 [asthma, bronchial] provide as follows:

For a 100 percent rating: FEV-1 less than 40-percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.

For a 60 percent rating: FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to his service-connected 
asthma, the Veteran has been diagnosed with bronchitis, COPD, 
tobacco use disorder, chronic rhinitis with acute sinusitis, 
and cocaine dependence.  These disorders are not service 
connected.

It is now well settled that the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so. 
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical 
evidence of record does not draw any such distinction 
regarding the Veteran's pulmonary symptomatology.  The Board 
will therefore assume that all of the Veteran's pulmonary 
symptomatology is attributed to his service-connected asthma. 

Schedular rating

The Veteran's asthma is currently rated as 60 percent 
disabling.  As outlined above, to obtain the next higher 
disability rating (100 percent), the Veteran would have to 
exhibit a FEV-1 less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; that his asthma requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.

These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned]; 
compare Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use 
of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met].

With respect to the Veteran's spirometry values, testing 
performed in conjunction with the March 2006 VA examination, 
as clarified in an August 2006 clinical addendum, revealed a 
post-bronchodilator FEV-1 test of 48% of predicted value, and 
a post-bronchodilator FEV-1/FVC test result of 69.63% of 
predicted value.  Similarly, VA outpatient testing from 
October 2004 demonstrated a post-bronchodilator FEV-1 test of 
66% of predicted value, and a post-bronchodilator FEV-1/FVC 
test result of 71% of predicted value.  These results are 
congruent with the currently assigned 60 percent disability 
rating and do not warrant an increased disability rating.  
See 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6602.  

In November 2009, the Veteran's representative argued that 
the March 2006 pulmonary function test (PFT) resulted in a 
FEV-1 value of 35% and the Veteran is therefore entitled to a 
100 percent disability rating.  According to 38 C.F.R. 
§ 4.97(d)(5), when evaluating a respiratory disability based 
on PFT's, the adjudicator is to "use post-bronchodilator 
results in applying the evaluation criteria in the rating 
schedule unless the post-bronchodilator results were poorer 
than the pre-bronchodilator results."  While the Veteran did 
indeed display a FEV-1 value of 35% during March 2006 
testing, this was the pre-bronchodilator result.  The PFT 
report indicates that there was "significant improvement in 
FEV1 (400 mls and 36% change) after bronchodilator."  As 
noted immediately above, the March 2006 VA examiner indicated 
that the Veteran's post-bronchodilator results were 48% of 
predicted value.  See also the August 2006 VA examination 
addendum. 

While the evidence of record indicates that the Veteran has 
daily symptoms of asthma, the competent evidence of record 
does not indicate that he has more than one asthma attack a 
week with episodes of respiratory failure.  In fact, while 
the Veteran has complained of having an asthma attack a day, 
see an April 20, 2006 Unified Med treatment record, the 
evidence of record does not indicate that the Veteran has 
ever had an episode of respiratory failure.  Moreover, the 
competent evidence of record indicates that the Veteran had 
exacerbations of his asthma in June 2006, February 2007, July 
2007, November 2007, and January 2008.  There is no medical 
evidence of record indicating that the Veteran has daily or 
weekly asthma attacks.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) [The Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.]; see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"].

The Board notes that the Veteran has been prescribed daily 
corticosteroid inhalers (Advair and mometasone furoate) to 
treat his service-connected asthma.  While the Veteran has 
been prescribed corticosteroids for daily use, Diagnostic 
Code 6602 clearly makes a distinction between the daily use 
of systemic corticosteroids and the intermittent or daily use 
of inhaled corticosteroids.  This distinction was upheld by 
the Court in LaPointe v. Nicholson, No. 03-2179, (Vet. App. 
Sep. 20, 2006).  See Bethea v. Derwinski, 2 Vet. App. 252, 
254 (1992) [a non-precedential Court decision may be cited 
"for any persuasiveness or reasoning it contains"].  
Pursuant to Diagnostic Code 6602, the use of inhalational 
anti-inflammatory medication is not one of the criteria for a 
100 percent disability rating. 

While cognizant that the Veteran has been prescribed oral 
corticosteroids in February 2007, July 2007, November 2007, 
and January 2008, these medications were only prescribed for 
a limited period of time.  See, e.g., a January 2008 VA 
outpatient treatment record, prescribing three prednisone 
tablets to be taken orally one time.  Since these medications 
were prescribed for limited durations, the evidence does not 
indicate that the Veteran's asthma requires daily 
corticosteroid or immuno-suppressive medication. 

In summary, the Board finds that the preponderance of the 
evidence is against the assignment of an increased disability 
rating for the Veteran's service-connected asthma disability.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

In this case the Veteran filed his increased rating claim on 
February 6, 2006. Therefore, the relevant time period under 
consideration is from February 6, 2005 to the present.  

As alluded to in the Introduction, staged ratings are 
currently in effect for the Veteran's asthma: he has been 
assigned a 100 percent disability rating from February 9, 
2000 through January 31, 2006 and a 60 percent disability 
rating thereafter.  

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's asthma 
disability was more or less severe than the currently 
assigned 60 percent disability rating during the appeal 
period.  The Veteran has pointed to none.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the August 2006 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected asthma.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, while cognizant 
that the Veteran has received emergency treatment for his 
asthma disability, there is no indication that the Veteran 
has required frequent hospitalizations.  

With respect to employment, the evidence of record indicates 
that the Veteran is unemployed.  The Board notes that the 
fact that the Veteran is currently unemployed is not 
determinative. The ultimate question is whether the Veteran, 
because of his service-connected disability, is incapable of 
performing the physical and mental acts required by 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  In this case there is no medical evidence that the 
Veteran's asthma would have caused marked interference with 
employment.  See Van Hoose, supra [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired]. In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating in excess of 60 percent 
for service-connected asthma is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


